Title: Carey & Lea and Delaplaine: Prospectus for his Complete Picture of the United States, ca. 12 Feb. 1822, 12 February 1822
From: Delaplaine, Joseph
To: 


                        
                        
                            
                            
                    H. C. CAREY & I. LEAintend to publish,A COMPLETE PICTUREof theUNITED STATES.THIS work is designed to comprehend the various subjects of  population, (with a brief view of manners and customs,) soil, climate, lakes, bays, rivers, canals, and inland navigation generally. Mountains, bridges, roads, and antiquities.—Natural and civil history, as far as the plan will permit;—with an account of productions, animal, vegetable, and mineral. Constitutions of the States, and of the Unites States. The various institutions and establishments, literary, philosophical, legal, medical, agricultural, manufacturing, commercial, religious, benevolent, naval and military, monied, musical and patriotic. Embracing compendious information of their origin, improvements, present condition, and future prospects.—Exhibiting detailed and comprehensive descriptions of the cities and principal towns, with their respective distances from the city of Washington.—Describing accurately the various public edifices, hospitals, universities, churches, museums, academies of the arts, galleries of paintings, theatres, libraries, banks, asylums, prisons, dispensaries, alms-houses, exchanges, custom-houses, deaf and dumb schools, panoramas.—Also the markets, military schools, navy yards, public walks, bathing places, mineral springs, &c. &c.—Forming in a pocket volume of about 500 closely printed pages a Correct Guide for the traveller to every thing curious and interesting in the various sections of this extensive country.—With appropriate tables, several maps, and views of some of the most important public buildings.Collected from authentic documents, or personal observations.
                        
                    BY JOSEPH DELAPLAINE.